The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission of NPL document No. 1 of the four page IDS, NPL document No. 36 of the nine page IDS, and NPL document No. 48 of the nineteen page IDS, all filed on 8/28/21, is acknowledged, and such documents have now been considered. Although now a moot point, it is noted that the examiner’s indication in the previous Office action that such documents had not been considered was not because applicant filed illegible copies thereof, as applicant has apparently interpreted, but rather because no copies at all of such documents were filed (or if they were filed, they were never scanned into the case file).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 4-6 recite “vertical beams for guiding …”, wherein each beam “features a vertical recess” and the beams “form parts of the framework”. There is no antecedent basis in the written specification for any of these features.
In response to this objection, applicant asserts, without pointing to any supporting rationale, that “verbatim support for the claim language is not required to satisfy the written description requirement”. First, the objection does not utilize the phrase “verbatim support”, and nowhere has the examiner requested applicant to necessarily provide verbatim support for such claim language. Second, the issue at hand involves an objection to the specification due to a lack of antecedent basis therein, not a rejection of the claims under 112(a) for failure to satisfy the written description requirement, which is apparently what applicant’s comments are directed toward. There simply is no antecedent basis, verbatim or otherwise, in the written specification for the claimed subject matter noted above, and as such the objection remains.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindbo et al (US 10,000,337, the effective filing date of which is 8/09/13).
Lindbo shows a vehicle 100, which is considered to be “remotely operated”, as broadly recited (the vehicle is the same general type of robotic vehicle disclosed by applicant, and furthermore, as a mere preamble limitation no patentable weight is accorded the recitation; see note below*), for retrieving and/or replacing items 106 from a storage system comprising a framework structure 14 having a track system 22 at an upper level of the framework structure upon which the vehicle travels, the track system comprising a plurality of tracks 22a arranged in a first direction and a plurality of tracks 22b arranged in a second direction perpendicular to the first direction, whereby intersecting tracks define cells arranged in a grid pattern (Figs 1, 2, 4 and 7; col. 2:48-58; col. 9;41-45), through which cells a lifting device 104 of the vehicle may access items stored in the storage system, the vehicle comprising a vehicle body or framework 102 displaying a cavity 120 arranged centrally within the vehicle body or framework for receiving and holding an item from the storage system (Fig. 6), the lifting device comprising a gripping member 110 attached to an elongated lowering and raising mechanism 108 arranged for lowering the gripping member through a cell to access a stored item, the gripping member arranged to grip the item and the elongated mechanism being arranged to lift the item into the cavity, two sets of wheels, a first set of wheels 116 arranged to travel along the tracks in the first direction and a second set of wheels 118 arranged to travel along the tracks in the second direction, a displacement arrangement comprising a displacement motor 188 (Figs. 8-12) or 250 (Figs. 14-16), wherein the displacement motor is configured to provide power or force to vertically displace at least one of the first set of wheels and the second set of wheels between a displaced state and a non-displaced state while the remotely operated vehicle is being operated, wherein the at least one of the first set of wheels and the second set of wheels is displaced away from the tracks in the displaced state, and wherein the at least one of the first set of wheels and the second set of wheels is in contact with the tracks in the non-displaced state, thereby changing the direction of travel of the vehicle (col. 10:18-37; col. 11:6-40), and at least two vertical beams 182/184 (Figs. 8-12) or 210 (Figs. 14-16) for guiding the first set of wheels between the displaced state and the non-displaced state, wherein each of the at least two vertical beams features a vertical recess by which the first set of wheels is guided (seen in at least the Figs. 14-16 embodiment), and wherein the vehicle body or framework occupies at most a space of a single cell and the tracks defining the cell during a retrieval or replacement operation (col. 9:34-41). Note that although only one set of wheels 200 is shown in the Figs. 14-16 embodiment, another set of wheels oriented perpendicular to the first set is disclosed (col. 11:36-40).
*Note: When reading the preamble in the context of the entire claim, the recitation “remotely operated” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further still, the disclosure is not seen as providing any distinct definition of the term other than to specify that a robot is a particular type of remotely operated vehicle.
Re claim 2, the vehicle body or framework has the shape of a rectangular cuboid.
Re claim 3, the cavity and cells have lateral areas, and the lateral area of the cavity matches the lateral area of an underlying cell.
Re claim 6, at least the Figs. 14-16 embodiment shows that the at least two vertical beams form parts of the framework of the vehicle.
Re claim 7, at least the first set of wheels or the second set of wheels comprises an upper rotating unit 160/170 and a lower rotating unit 116/118, the upper and lower rotating units being interconnected by a belt 164/174. Similar structure is shown in Figs. 14-16, i.e., belt 212, lower rotating unit 200, and an unlabeled upper rotating unit.
Re claim 8, a lifting device motor 150, 250 for operating the elongated lowering and raising mechanism is arranged above the cavity.
Re claim 9, at least one “rotatable lifting device bar”, as broadly recited, is arranged above the cavity. This could be the “drive shafts” on which spools 109 are mounted (shown but not explicitly identified in Fig. 9; note col. 9:59-61). Alternatively, this could also be either of drive shafts 162 or 244.
Re claim 10, Lindbo further discloses a storage system for items, comprising the remotely operated vehicle 100 according to claim 1, and a framework structure 14 having a track system 22 at an upper level of the framework structure upon which the vehicle travels, the track system comprising a plurality of tracks 22a arranged in a first direction and a plurality of tracks 22b arranged in a second direction perpendicular to the first direction, whereby intersecting tracks define cells arranged in a grid pattern, through which cells the lifting device 104 of the vehicle may access items 106 stored in the storage system.
Re claim 11, Lindbo shows that a lateral cross sectional area of the remotely operated vehicle occupies at most a lateral cross sectional area of a single cell and the tracks defining the cell.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindbo et al (WO 2015/019055), which is the corresponding PCT Publication of the Lindbo Patent described above in par. 5.
Note: the publication date (2/12/15) of this reference predates applicant’s earliest effective filing date for the claimed subject matter, which is considered to be that of the PCT application EP 2015/063415 (filed 6/16/15). Even though applicant claims earlier foreign priority to a Norwegian application, that application does not disclose at least the claim 1 limitation that “the vehicle body or framework occupies at most a space of a single cell and the tracks defining the cell during a retrieval or replacement operation”, and thus applicant is not being accorded the filing date of that application.
This reference therefore qualifies as prior art under 35 U.S.C. 102(a)(1). The rejection is otherwise identical to that set forth above in par. 5.

Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. Applicant argues that element 210 of Lindbo does not equate to the claimed vertical beams for guiding the wheels, but rather is a frame that actually displaces the wheels by moving vertically. This is not persuasive. While the examiner does not contest applicant’s description of the manner in which Lindbo’s device operates, it is not seen how the broad claim language defines over the reference. Applicant does not identify any particular structure of the instant application as equating to the claimed beams. Further, the claim language does not preclude an element “for guiding the … wheels” from being a device which directly displaces the wheels by movement between the two positions. Stated differently, the claim language does not require an element “for guiding the … wheels” to be a static structure along which the wheels are displaced, as applicant has apparently interpreted the limitation. Thus, as broadly recited, Lindbo’s structure 210 is considered to be a vertical beam for guiding the wheels, especially since applicant, even after being requested to do so, has not identified any particular structure as necessarily being the claimed “vertical beams”. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652


8/03/22